Title: To John Adams from John Quincy Adams, 1 May 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir.
1. May 1801.

I have received, and communicated to this Government, my recall from the mission here—I shall hasten my departure as much as possible; but the situation of my wife who is still confined to her bed, renders it uncertain when she will be able to travel at all, and yet more when to undertake the voyage. If a favourable opportunity from Hamburg for Boston occurs I shall give it the preference—But I can scarcely flatter myself with the hope of seeing you before the month of October.
Possibly some of my late letters to my mother, may lead you to the apprehension that this recall has proved personally unwelcome and unexpected to me—But I beg you to be assured that considering it as a measure dictated by a sense of the public interest, your determination has not only my cheerful acquiescence, but my hearty approbation—It has indeed appeared to me that from the peculiar situation of affairs in the North of Europe, the expediency of having some public character from the United States upon the spot, was stronger than it had been at any former period: but even if you should now concur in that opinion, you might reasonably not have entertained it when you concluded to recall me;—nor do I apprehend the public service will suffer from my removal.
With respect to my own prospects, upon returning home, as they involve the dependence of my family, (for in every other point of view I feel them to be perfectly indifferent to me) it is natural I should not be without concern; but I have no reason to distrust the bounties of Providence, and I hope my own exertions will never be wanting, for the fulfilment of my duties—If I were capable of shrinking from a measure of public benefit, because it is a private damage to myself, I should be unworthy to bear the name of your son.
A.